Name: Commission Regulation (EEC) No 3041/87 of 9 October 1987 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/26 Official Journal of the European Communities 10 . 10 . 87 COMMISSION REGULATION (EEC) No 3041/87 of 9 October 1987 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Porgual THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2551 /87 (2) stopped fishing for horse mackerel in ICES division VIII , excluding VIII c, by vessels flying the flag of a Member State apart from Spain , Portugal and France or registered in a Member State apart from Spain, Portugal and France as from 26 August 1987 ; Whereas, according to the information communicated to the Commission , catches of horse mackerel in the waters of ICES division VIII, excluding VIII c , by vessels flying the flag of France or registered in France have reached the quantity available to France ; whereas it is therefore necessary to extend the prohibition of fishing for horse mackerel in ICES division VIII , excluding VIII c , laid down by Regulation (EEC) No 2551 /87, to the vessels flying the flag of France or registered in France, HAS ADOPTED THIS REGULATION : Article 1 Catches of horse mackerel in the waters of ICES division VIII, excluding VIII c, by vessels flying the flag of a Member State apart from Spain and Portugal, or registered in a Member State apart from Spain and Portugal, are deemed to have exhausted the quota allocated to the Community apart from Spain and Portugal for 1987 . Fishing for horse mackerel in the waters of ICES division VIII, excluding VIII c, by vessels flying the flag of a Member State, apart from Spain and Portugal, or regis ­ tered in a Member State apart from Spain and Portugal is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 Regulation (EEC) No 2551 /87 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L 242, 26 . 8 . 1987, p . 26 .